Citation Nr: 1738489	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-11 603		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, schizoaffective disorder, and mood disorder.


ORDER

Service connection for an acquired psychiatric disorder, to include bipolar disorder, schizoaffective disorder, and mood disorder is denied.


FINDING OF FACT

An acquired psychiatric disorder did not manifest in service, is not related to service, nor proximately due to a service-connected disability; and a psychosis did not manifest within a year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder, schizoaffective disorder, and mood disorder, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from November 2000 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), denying service connection for bipolar disorder, schizoaffective disorder, and mood disorder.  Although the denial of service connection for posttraumatic stress disorder (PTSD) was also appealed, as communicated by the Veteran's representative in December 2008 and as shown by the March 2010 substantive appeal (VA Form 9), this issue was withdrawn.

In August 2011, the Board remanded this matter for further development and the case has been returned for appellate consideration.

The Veteran and his wife testified at a travel board hearing in October 2010 before a now-retired Veterans Law Judge, and a transcript is of record.  The Veteran did not respond to the Board's June 2017 notice of optional hearing before the undersigned.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.

The Board remanded this case in August 2011 for a new VA examination.  A May 2012 deferred rating memorandum notes that the Veteran failed to appear at the new VA examination due to car trouble, and a new examination was to be scheduled.  A July 2012 report of general information reflects that the Veteran was willing to report to an examination but that he could not make the scheduled appointment because of car trouble.  Mistaking this examination as being related to the withdrawn appeal for service connection of PTSD, the RO did not pursue the matter.

An August 2016 report of general information shows that the RO attempted to contact the Veteran and spoke to his wife.  The RO requested that the Veteran call to clarify the matter.  The wife advised that she was unsure whether the Veteran was pursuing this appeal any longer.  An October 2016 screen shot of C&P examinations shows that a new examination was requested in September 2016 and that on October 25, 2016, the appointment was cancelled because the Veteran failed to report.

Here, VA met its duty to assist by arranging for another VA examination, see 38 C.F.R. § 3.159(c)(4) (2016), but the Veteran failed in his concomitant duty to appear when one was scheduled and has not provided good cause, see 38 C.F.R.     § 3.326(a) (2016).  "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655 (a), (b) (2016).  The Board finds that the RO made adequate attempts to provide the Veteran with a VA mental health examination and no further effort is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("duty to assist is not always a one-way street").

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

The Veteran contends that his bipolar, schizoaffective, and mood disorders are the direct result of being depressed over his service-connected back injury such that his acquired psychiatric disorders should be service connected on a secondary basis.  He also contends in the alternative that because he was diagnosed as having an acquired psychiatric disorder within one year of separation from service, he is entitled to service connection on a presumptive basis.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

For certain enumerated chronic diseases, such as psychoses, service connection may be granted despite the lack of evidence of such disease during service if there is a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303(b) (2016); see  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (concluding that section 3.303(b) is constrained by section 3.309(a)).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.307(b) (2016).


Additionally, for certain enumerated chronic diseases, such as psychoses, service connection may be granted based upon a presumption of incurrence in or aggravation by service despite the lack of evidence of such disease during service if diagnosed and manifested to a compensable degree within a prescribed period, generally one year, after separation from qualifying service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2016); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (constraining            § 3.303(b) to those chronic diseases listed in § 3.309(a)).

For the purpose of presumptive service connection, the term "psychosis" refers to the following conditions:  brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder.  38 C.F.R. § 3.384 (2016).

Alternatively, a disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progression by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310(a), (b) (2016).  To establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Secondary Service Connection

Because the Veteran's primary contention is based upon a theory of secondary service-connection, the Board will consider that basis first.  With respect to the first Wallin element, current disability, the Veteran's medical treatment records show a diagnosis of mood disorder in December 2003 (CAPRI received 12/05/2007) and diagnoses of bipolar and schizoaffective disorders in March 2005 (MTR received 02/09/2005; VR&E received 06/21/2003, p. 164).  With respect to the second Wallin element, service-connected disability, the Veteran is service-connected for chronic thoracic spasms with intermittent mechanical low back pain without radiculopathy.  Therefore, the first and second Wallin elements are satisfied.

Regarding the crucial third Wallin element, medical evidence of a nexus between the service-connected disease or injury and the current disability, the Board notes that the question presented in this case, i.e., the relationship, if any, between the Veteran's current acquired psychiatric disorders and his service-connected back disability, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In CAPRI medical records received December 2007, it is shown that in September 2003 the Veteran talked about how his in-service back injury had ruined his military plans and that since leaving service everything was falling apart.  In those same records, similar statements were noted in December 2003 and November 2004.

In a February 2005 statement in support of claim, the Veteran explained that he started drinking due to pain after he injured his back in service and that he got depressed because he could no longer wrestle and go to college.  In medical treatment records received February 2005, it was noted that the Veteran was admitted that month for increased depression and suicidal ideation due to chronic back pain.

In a statement in support of claim in July 2006, the Veteran stated that he had gotten more depressed since the military due to the fact that his back was not fixed and that he had lost three jobs because of his back.

At a travel board hearing in October 2010, the Veteran testified that when he was told that he would be leaving Kosovo due to his back, he started drinking and got depressed because the military was going to be his career and that things went downhill from there.

In making determinations, the Board must fully consider the lay assertions of record.  In this regard, a layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159(a)(2) (2016); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1376-77.

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see, e.g., Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Here, the Veteran has the best knowledge of his perception of his back injury and how it has made him feel, so his statements are competent.  Based upon the internal consistency of the Veteran's statements on this issue, they are credible.  But the question of the nature of the Veteran's psychiatric disorders and their causes, however, is a complex medical question, and appropriate expertise is required to determine whether the Veteran's psychiatric disorders are related to his service-connected back disability.  This is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As stated above, VA afforded the Veteran VA examinations in May 2012, July 2012, and October 2016, which the Veteran did not attend.  As a result, the Board will decide the claim based upon the evidence of record.  See 38 C.F.R. § 3.655(a), (b) (2016).

The evidence of record lacks competent evidence that the Veteran's psychiatric disorders are caused by or aggravated by his service-connected back disability, and the Veteran has not submitted any competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) (noting it is a claimant's responsibility to support a claim for VA benefits).  Therefore, the third Wallin element, medical nexus, has not been met, and the claim fails on this basis.

Presumptive Service Connection

The Veteran's alternative contention is that his acquired psychiatric disorders should be presumptively service connected as chronic diseases because they were diagnosed within one year of separation from service.

The Veteran was separated from service in June 2003.  CAPRI medical records received in December 2007 show that the Veteran was diagnosed with adjustment disorder with mixed emotional features and mood disorder due to medical condition in December 2003.  Although these diagnoses fall within the one-year presumptive period, they are not psychoses, and service connection on a presumptive basis is not warranted.




Direct Service Connection

To afford the Veteran all possible benefits, pursuant to Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), the Board will also consider his claim on a direct basis.  See also Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 9 Vet. App. 14 (1995) (finding that the Board, as an administrative agency, has the fundamental authority to decide in the alternative).

As noted above, the Veteran has a current diagnosis of an acquired psychiatric disorder, so the first Holton element is met accordingly.

With respect to the second Holton element, in-service disease or injury, a review of the Veteran's service treatment records and military personnel records is negative for any symptoms, complaints, treatment, or diagnosis of an acquired psychiatric disorder.  Therefore, the claim fails.

The Board noes that on his February 2005 claim, the Veteran stated that, after he injured his back in service, he began drinking because of pain.  The Veteran stated that he became depressed in 2003 when he was told that he had to leave service due to his back injury.  The Veteran's medical treatment records are replete with the Veteran's assertions that his acquired psychiatric disorders are related to his back injury, for example the February 2005 hospital admission.  There is no dispute that the Veteran is competent to report symptoms such as feeling depressed, since this requires only personal knowledge as it came to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  An assertion as to a diagnosis or etiology of the Veteran's acquired psychiatric disorders is a question unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting that lay witness capable of diagnosing dislocated shoulder).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical diagnosis of his in-service symptoms or opinion regarding the etiology of his current acquired psychiatric disorders.  See 38 C.F.R.  § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to provide a diagnosis during service or to provide the etiology of his current acquired psychiatric disorders as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75  (2002); Layno v. Brown, 6 Vet. App. 465 (1994).

Here, December 2003 progress notes (CAPRI received December 5, 2007) show diagnoses of adjustment disorder with mixed emotional features and mood disorder due to medical condition.  February 2005 medical treatment records show that the Veteran's complaint upon hospital admission was increased depression and suicidal ideation due to chronic back pain.  The February 2005 hospital summary from that admission shows that the Veteran's diagnoses were bipolar affective disorder type I with psychotic feature, alcohol abuse, and rule out schizoaffective disorder.  March 2006 progress notes (CAPRI received February 5, 2007) show diagnoses of bipolar disorder and personality disorder NOS.  March 2011 progress notes (CAPRI erroneously docketed as received March 3, 2007) show diagnoses of bipolar disorder NOS and anxiety NOS.  The diagnosis provided by the VA examiner in January 2010 was personality disorder NOS (with Cluster B features dominant) in addition to a strong likelihood of a substance-related disorder.

The Board finds that the evidence of record shows that the Veteran has had chronic acquired psychiatric disorders since leaving service, but there is no competent  evidence that he had a disability in service or that his current disabilities are related to service.  Other than his own statements, the Veteran has submitted no competent evidence relating his currently diagnosed acquired psychiatric disorders to his claimed symptom of being depressed while in service, and none otherwise appears of record.

As stated above, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board gives more credence to the medical evidence of record than the Veteran's lay statements because they were all rendered after a professional evaluation of the Veteran and a review of his medical history by licensed professionals rather than a lay person.  Therefore, service connection is not warranted.

Conclusion

Based upon the foregoing, as the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. §§ 501, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Karl Kazmierczak, Attorney



Department of Veterans Affairs


